Citation Nr: 1759070	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 
 
2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1969 to March 1971, including service in the Republic of Vietnam, for which he received a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset in service.

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1154(a), 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1154(a), 1154(b) 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d). 

Regarding the first element of service connection, Veteran has been diagnosed with bilateral hearing loss and tinnitus.  See January 2013 VA examination report.  Service personnel records reflect that he was a combat veteran who served in the Republic of Vietnam.  See DD Form 214.  The Veteran has reported that he has significant noise exposure in service as he was exposed to 60 mm mortar squad noise, 175 howitzers, and helicopter noise.  See August 2017 Board hearing transcript.  Moreover, the Veteran competently and credibly stated that fluid ran out of his ears one time after an extensive exposure to noise, and that he had tinnitus during combat duty.  See id.  As the Veteran's reports are consistent with the circumstances of his combat service, the Veteran is entitled to the combat presumption as to in-service incurrence of both tinnitus and hearing loss.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Regarding nexus, the Veteran is competent to assess the etiology of his tinnitus and finds his testimony as to continuous tinnitus symptomatology since service credible, and the other nexus evidence of record is both in favor of and against the claim.  Compare May 2011 and August 2017 reports from Jacksonville Ear, Nose and Throat Associates with January 2013 VA examination report.  Additionally, there is nexus evidence both in favor and against the hearing loss claim.  Compare August 2017 report from Jacksonville Ear, Nose and Throat Associates with January 2013 VA examination report.  The Veteran's spouse has completely and credibly testified that she observed his hearing difficulties when they married, just a few years after separation from service.  Id.; see also September 2017 buddy statement of J.T.  After affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to whether hearing loss had onset during service.  Accordingly, all elements having been met, service connection for both hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


